Citation Nr: 0204173	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  99-15 693 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
arthrotomy, meniscectomy and chondromalacia of the left knee, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for post-operative 
chondromalacia of the right patella with loose anterior 
cruciate ligament, currently evaluated as 10 percent 
disabling. 

(The issue of entitlement to service connection for a low 
back disorder as secondary to service-connected bilateral 
knee disabilities will be the subject of a later decision). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1974.
'
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a low back disorder 
as secondary to service-connected bilateral knee disabilities 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

In December 2000, the Board remanded the issues listed on the 
front page of this decision for additional development, to 
include an additional VA examination.  This development has 
been completed and the case has returned for final appellate 
review with respect to the increased evaluation claims. 


FINDINGS OF FACT

1.  The veteran's right and left knee disabilities are 
manifested by complaints of patellofemoral pain and 
crepitation on palpation and range of motion of the knees was 
from 0-135 degrees.  There is no clinical evidence of 
instability or subluxation, ankylosis, or a moderate knee 
disability due to impairment of the tibia or fibula.
 
2.  The medical evidence shows that the veteran has developed 
arthritis in his left knee, and has painful motion as a 
result thereof.  However, the medical evidence does not show 
that flexion is limited to 45 degrees or less, or that 
extension is limited to 10 degrees or more. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5259, 5260, 5261 (2001).

2.  The schedular criteria for a rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257, 5260, 5261 (2001).

3.  A separate 10 percent rating for left knee degenerative 
arthritis is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, in December 2000, the 
Board remanded the veteran's increased evaluation claims to 
the RO for additional development, to include a VA 
examination, which was conducted in February and June 2001.  
In addition, the RO sent a letter to the veteran, dated in 
May 2001, informing him of the VCAA and requesting that he 
provide information concerning dates and places of treatment 
with respect to his increased evaluation claims.  The veteran 
did not respond to the RO's request.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claims, and the Board will proceed with 
appellate disposition on the merits.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

I.  Factual Background

In an October 1974 rating decision, the RO granted service 
connection for chondromalacia of both patellae and post-
operative arthrotomy and meniscectomy of the left knee.  A 
single 50 percent disability evaluation was assigned pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5259.  The RO 
based its determination on service medical records reflecting 
complaints of knee pain, effusion and medial joint tenderness 
of the left knee.  In January 1974, the veteran sustained a 
tear of the left medial meniscus and anterior left cruciate 
ligament.  He underwent a medial meniscectomy and was noted 
to have had some chondromalacia of the patella.  The veteran 
underwent physical therapy and returned to full duty in late 
March 1974.  The veteran continued to complain of bilateral 
knee pain.  In July 1974, a Medical Board determined that 
because of the persistence complaints of knee pain and 
probable mild chondromalacia of both patellae, status-post 
arthrotomy and medial meniscectomy of the left knee, that the 
veteran was not fit for full active duty.  At that time, the 
Medical Board entered diagnoses of mild chondromalacia of 
both patellas and status-post arthrotomy and medial 
meniscectomy of the left knee which was determined to have 
existed prior to and aggravated by service.  The Medical 
Board recommended that the veteran be evaluated by the 
Physical Evaluation Board.  An August 1974 Physical 
Evaluation Board concurred with the Medical Board and 
assigned a 10 percent disability rating.  The veteran was 
discharged from service.   

In a September 1975 rating decision, the RO assigned a 10 
percent evaluation to post-operative arthrotomy and 
meniscectomy with chondromalacia of the left knee pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5259.  The RO also 
assigned a 10 percent evaluation to chondromalacia of the 
right patella with loose anterior cruciate ligament pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The RO based its 
determination on an August 1975 VA examination report 
reflecting normal range of motion of the knees, 3/4 of an 
inch atrophy of the left thigh, marked crepitation of both 
patellae with tenderness behind the medial facets, bilateral 
loose anterior cruciate ligaments, patella tenderness, and a 
negative McMurray's test.  

In a rating decision, dated in July 1996, the RO continued 
the 10 percent evaluations assigned to each knee.  In 
reaching their determination, the RO based their decision on 
private treatment reports, dating from 1994-1995, reflecting 
that the veteran complained of having stiff knees, and VA 
examination reports, dated in March and June 1996.  A review 
of the March 1996 VA examination report reflects that the 
veteran had crepitation on motion, primarily on the left 
side.  There was a two inch medial parapatellar scar on the 
left knee area.  The veteran was tender "about the medial 
joint line, medial femoral condyle."  He had slight varus, 
bilaterally.  There was no ligamentous laxity medial or 
lateral of "the knee."  There was a 10 millimeter anterior 
drawer sign and Lachman test, bilaterally.  The left knee was 
noted to have been more symptomatic than the right knee.  The 
veteran was tender in and about the left patella.  There was 
no evidence of any swelling.  X-rays of the knees revealed 
minor degenerative changes of both knees.  A diagnosis of 
chondromalacia of the patella with degenerative joint disease 
of the left knee and chondromalacia patella on the right knee 
was entered.  A June 1996 VA orthopedic examination report 
reflects that range of motion of the right knee was from 5-
135 degrees with crepitation.  Range of motion of the left 
knee was from 10-135 degrees with crepitation.  X-rays of the 
knees, performed in June 1996, revealed minimal degenerative 
changes of both knees with minimal narrowing of both knee 
joints. 

In an April 1998 statement to the RO, the veteran requested 
an increased evaluation for his service-connected bilateral 
knee disabilities.  An April 1998 VA outpatient report 
reflects that the veteran had been instructed to use the 
elevator instead of walking up and down the stairs at work 
because of an injury to his knees. 

An October 1998 VA orthopedic examination report reflects 
that the veteran's chief complaint was bilateral knee pain, 
with the left knee greater than the right knee.  The veteran 
related that he had chondromalacia and was status-post left 
knee arthrotomy and meniscectomy.  The veteran complained of 
pain and stiffness, and that his "leg" would give out which 
had caused an injury to his low back two years previously.  
The veteran related that the severity of his knee pain would 
increase with stairs, squatting, cold, bending and lifting.  
He related that his knee pain was constant.  The veteran 
related that he missed work for one and one half months, was 
able to weight bear during functional impairment, and that he 
wore a brace on his left knee.  He reported that he was a 
letter carrier.  

A neurological examination of the knees in October 1998 
revealed that they were intact with 2+ patellar and Achilles 
tendon reflexes.  Sensory was also intact to light touch.  
Strength was 5/5 in the lower extremities.  There was full 
range of motion of the knees.  There was a 6.5 centimeters 
well-healed surgical scar on the medial side of the left 
knee.  The veteran had a negative varus and valgus stress, 
anterior and posterior drawer signs, and Lachman's and 
McMurray's tests.  There was joint line tenderness and 
retropatellar crepitus.  An assessment of status-post 
arthrotomy and meniscectomy of the left knee, and 
chondromalacia of the patellae, bilaterally, was recorded by 
the examining physician.  

VA outpatient reports, dating from 1998-2000, reflect that 
the veteran had swelling of the knees, with the left knee 
greater than the right, and a history of chronic recurring 
effusion.  In April 1998, an assessment of left knee 
osteoarthritis was recorded.  X-rays of the knees, performed 
in September 1998, revealed a normal right knee and very mild 
degenerative joint disease of the left knee.  In August 1999, 
the veteran complained of left knee pain.  An examination 
revealed 5/5 muscle and motor strength throughout the lower 
extremities, deep tendon reflexes were +2 throughout and 
sensation to light touch was intact.  Both knees were noted 
to have been mobile with positive tracking with crepitus on 
palpating superiorly.  Vastus medialis were noted not to have 
been well developed.  An assessment of patellofemoral 
tracking syndrome was entered by the examining physician.  
When seen in February 2000, there was no evidence of any 
effusion in the knees.  There was full range of motion in 
both knees.  The left vastus medialis oblique was noted to 
have been well built but the right vastus medialis oblique 
had atrophy.  There was mild crepitus on the left knee.  An 
assessment of patellofemoral tracking was entered by the 
examiner. 

A December 2000 report, submitted by Douglas A. Swift, M.D., 
reflects that the veteran was status-post open medial 
meniscectomy.  The veteran related that he had problems 
climbing up and down the steps, standing, or walking for any 
period of time.  He was unable to squat.  An examination of 
the knees revealed a scar on the medial aspect of the left 
knee.  There was a 1+ anterior drawer sign in both knees.  
There was a significant patellar femoral crepitus and 
degenerative changes with flexion and extension of the left 
knee.  Range of motion in both knees was 0-130 degrees.  
There was no effusion in either knee.  The veteran had a 
great deal of difficulty with the tiptoe and heel ambulation 
and he frequently lost his balance.  The examiner noted that 
the veteran seemed to sway backwards with a Romberg sign.  An 
assessment of moderately severe degenerative changes of the 
left knee was entered. 
A report, submitted by James C. Butler, M.D., dated in 
February 2001, reflects that the veteran wore a left knee 
brace and that he had been placed on light duty at his 
employment as a mail carrier.  

When examined by VA in February 2001, examination of the 
knees revealed a two inch medial parapatellar scar on the 
left knee.  Range of motion was from 0-135 degrees with 
crepitation on motion, bilaterally.  The veteran had a 15 
millimeter anterior drawer sign and Lachman's test, 
bilaterally.  There was no evidence of any medial or lateral 
collateral ligamentous laxity, bilaterally.  The veteran was 
tender all over the left knee especially under the patella 
and he had a great deal of crepitation on motion.  There were 
no scars on the right knee.  A diagnosis of degenerative 
joint disease of the left knee with chondromalacia of the 
patella and chondromalacia of the right knee was entered.  It 
was noted that there was some instability in both knees. 

A June 2001 VA orthopedic examination report reflects that 
the veteran was still employed as a letter carrier for the 
postal office.  He indicated that his knees had been doing 
fairly well for quite a long time but that he had gradually 
developed more discomfort in both knees.  It was noted that 
after a back injury in 1995, the veteran had been placed on 
light duty at the postal office.  The veteran did not walk 
with a limp.  He reported that his knees gave him problems on 
and off and that they would occasionally give away.  He 
related that he had pain in the knees and occasional 
stiffness, and that sometimes he felt heat in his knees.  An 
examination of the knees revealed full extension and flexion 
to 135 degrees.  There was no evidence of any gross 
instability in either knee.  There was no particular 
tenderness by palpation.  However, there was pain in the 
patellofemoral joint by forcefully pressing the patella over 
the femur.  There was also crepitation in the patellofemoral 
joint.  There was a medial parapatellar scar on the left knee 
from prior surgery.  The examiner reported that X-rays of the 
left knee revealed moderate degenerative arthritis of the 
left knee primarily in the medial compartment where a 
meniscectomy had been performed.  The patellofemoral joints 
in either knee were noted to have been unremarkable.  
The examiner in June 2001 indicated that he had reviewed the 
claims file as well as the remand and concluded that the left 
knee exhibited degenerative changes, which were usual 
findings after a medial meniscectomy.  He further noted that 
both knees had patellofemoral pain which was the basis of the 
supporting the diagnosis of bilateral chondromalacia patella.  
The examiner noted that there was definite evidence of pain 
in the patellofemoral joints by palpation.  He indicated that 
the veteran should be able to perform the duties which did 
not require prolonged climbing, stooping or squatting because 
such activities would aggravate his patellofemoral pain.  

A private magnetic resonance imaging scan (MRI) of the left 
knee, performed in July 2001, revealed considerable atrophy 
of the menisci on a degenerative basis and osteoarthritis of 
the patellofemoral joint with bare bone articulating at the 
lateral femoral sulcus.  

II.  General Increased Evaluation Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In evaluating disabilities 
of the musculoskeletal system, additional rating factors 
include functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2001). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

The evaluation of the same disability under various diagnoses 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 
38 C.F.R. § 4.14.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2001) are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.
III.  Analysis

The RO has granted service connection for post-operative 
arthrotomy, meniscectomy, chondromalacia of the left knee and 
a 10 percent evaluation has been assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2001).  Under 
Diagnostic Code 5259, a 10 percent rating is assigned for 
cartilage, semilunar, removal of, symptomatic.  This Code 
does not provide for a disability rating in excess of 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The RO has also granted service connection for chondromalacia 
of the right patella with loose anterior cruciate ligament 
and a 10 percent evaluation has been assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  Under 
Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The United States Court of Appeals for Veterans 
Claims (Court) has held that Diagnostic Code 5257 
contemplates the criteria of 38 C.F.R. §§ 4.40 and 4.45 
(2001), which concern the applicability of a higher 
evaluation in cases of such symptomatology as painful motion 
and functional loss due to pain.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

As noted above, Diagnostic Code 5259 does not provide for a 
disability rating in excess of 10 percent.  Thus, this Code 
is inapplicable to the current claim for a disability rating 
in excess of 10 percent with respect to the veteran's 
increased evaluation claim for left knee disability.  Thus, 
the Board will consider whether a higher evaluation for the 
service-connected left knee is warranted under other 
diagnostic codes.  

Based upon a thorough review of the medical evidence, 
including the October 1998, VA examination, the December 2000 
private examination, and the February and June 2001 VA 
examinations, the Board finds that the veteran's left and 
right knee disorders are manifested primarily by pain and 
crepitation in the patellofemoral joints on palpation.  These 
same examination reports also reflect that the knees are 
neurovascularly intact and that there was no evidence of any 
effusion in either knee.  While the February 2001 VA examiner 
noted that the veteran had some instability of the knees, 
when examined by VA in June 2001, the examiner specifically 
noted that there was no evidence of any gross instability in 
either knee.  Thus, the veteran does not meet or nearly 
approximate the criteria for a disability rating in excess of 
10 percent for the left and right knees under either 
Diagnostic Code 5257 as there is no evidence of any moderate 
or recurrent subluxation or lateral instability.  

The Board has also considered whether even higher evaluations 
are warranted under other diagnostic codes with respect to 
both the left and right knee disabilities.  However, there is 
no evidence, in either knee, of ankylosis (as would warrant 
consideration under Diagnostic Code 5256); semilunar 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (the criteria for a 20 
percent evaluation under Diagnostic Code 5258); flexion 
limited to 30 degrees (the criteria for a 20 percent 
evaluation under Diagnostic Code 5260); or limitation of 
extension to 15 degrees (the criteria for a 20 percent 
evaluation under Diagnostic Code 5261).  

In a precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knee might 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.  The General Counsel 
subsequently held that separate ratings are warranted in 
these types of cases when the veteran has limitation of 
motion of the knee to at least meet the criteria for a zero- 
percent rating under Diagnostic Code 5260 or 5261; the 
General Counsel additionally held that a separate rating for 
arthritis could be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.  In this case, 
the medical evidence clearly shows that the veteran 
experiences left knee pain, and there is X-ray and MRI 
evidence of degenerative changes in the left knee.  Based on 
the foregoing, as well as VAOPGCPREC 9-98, the Board finds 
that the veteran is entitled to a separate rating of 10 
percent for arthritis of the left knee under Diagnostic Code 
5003.  The Board acknowledges that the range of motion 
findings of the left knee do not show that the veteran has 
met the requirements for a compensable disability rating 
under either Diagnostic Code 5260 or 5261 (flexion limited to 
45 degrees or less, or extension limited to 10 degrees or 
more).  Nevertheless, the Board notes that the Court held in 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that 
"[r]ead together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
thus state that painful motion of a major joint or groups of 
joints caused by degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also Hicks v. Brown, 8 Vet. App. 
417, 420-21 (1995).

The Board also would note at this point that the veteran is 
not eligible for a separate ratings for his right knee 
disability based on arthritis pursuant to VAOPGCPREC 23-97 
and 9-98, as the record does not contain medical evidence 
documenting a diagnosis of arthritis of the right knee or X-
ray evidence establishing degenerative arthritis as is 
required under either Diagnostic Code 5003 or 5010.  While a 
June 1996 VA X-ray revealed minimal degenerative changes in 
the right knee, this has not been confirmed on any subsequent 
private or VA X-rays of the right knee. 

IV.  Other considerations

Scars

In addition, the Board would note that none of the veteran's 
surgical scar of the left knee has been recently found to be 
tender and/or painful so as to justify a separate 10 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2001).

DeLuca considerations

As previously discussed, the General Counsel VA determined 
that 38 C.F.R. § 4.71a, Diagnostic Code 5257 only addresses 
instability of the knee and does not encompass limitation of 
motion of the knee.  VAOPGPREC 9-98 (Aug. 14, 1998). In such 
a case, where a musculoskeletal disorder is rated under a 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion is 
applicable, the latter diagnostic code must be considered in 
light of sections 4.40, 4.45 and 4.59.  

In this case, the private and VA medical evidence of record 
reflects that while the veteran experienced pain and 
crepitation in the patellofemoral joints of both knees upon 
palpation during a recent VA examination, conducted in June 
2001, the veteran had full extension and flexion of both 
knees was to 135 degrees.  There was no evidence of any 
effusion or medial or lateral collateral ligamentous laxity.  
In addition, while instability was noted during a February 
2001, examination, it was not found during a June 2001 
examination.  Furthermore, during the June 2001 VA 
examination, the veteran indicated that he was still employed 
as a letter carrier and that he had been placed on light duty 
not because of his service-connected knee disabilities but 
because of problems with his back, for which service 
connection has not been awarded.  Finally, the VA examiner in 
June 2001 indicated that the veteran should still be able to 
perform duties which did not require prolonged squatting, 
stooping or climbing.  The Board does give credence to the 
veteran's assertions that he experiences pain and swelling in 
the knees; however, there is no evidence of record showing 
that it results in such severity as to cause impairment that 
rises to the level of an evaluation in excess of 10 percent 
for either the left or right knee, as stated herein. 

Extraschedular considerations

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right and left knee disabilities 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations.  
As noted previously in this decision, when examined by VA in 
June 2001, the veteran reported that he was still employed as 
a letter carrier.  While it was noted that the veteran had 
been placed on light duty at his place of employment, this 
was because of an injury to his back and not his service-
connected knee disabilities.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In short, there is no schedular basis for an evaluation in 
excess of 10 percent for either the veteran's right or left 
knee disorders, and the preponderance of the evidence is 
therefore against his claims for these benefits.  In reaching 
this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claims  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

Entitlement to a rating in excess of 10 percent for post-
operative arthrotomy, meniscectomy and chondromalacia of the 
left knee is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella with loose anterior 
cruciate ligament is denied. 

Entitlement to a separate rating of 10 percent for arthritis 
of the left knee is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

